Judge Greene
dissenting.
I disagree with the majority’s conclusion that “this appeal presents both the 25 May and 16 June 1989 orders for review . . .” Because I believe plaintiff appealed only the 16 June 1989 order, I would not address the merits of the assignments of error relating to the 25 May 1989 order.
I
Notice of Appeal
First, there is no dispute that Williams was the proper party to appeal the court’s sanction orders. See Carawan v. Tate, 304 N.C. 696, 700, 286 S.E.2d 99, 101 (1982) (only an aggrieved real party in interest may appeal a judgment); DeLuca v. Long Island Lighting Co., Inc., 862 F.2d 427, 429 (2d Cir. 1988) (the sanctioned attorney is the party in interest and must appeal in his or her name).
Williams gave only oral notice of appeal after the court’s entry of its 16 June 1989 order, and oral notice of appeal “is by its nature limited to the issues dealt with in the judgment announced . . .” Brooks, Com’r of Labor v. Gooden, 69 N.C. App. 701, 706, 318 S.E.2d 348, 352 (1984) (emphasis added). This strict construction of oral notice of appeal is in contrast with the “liberal construction of rules governing written notice of appeal.” Id., at 707, 318 S.E.2d at 352 (emphasis in original). The distinction between appellate construction of oral and written notice of appeal is illustrated by close analysis of the Smith decision, upon which the majority relies in ‘deeming sufficient’ Williams’s oral notice. Smith v. Independent Life Ins. Co., 43 N.C. App. 269, 258 S.E.2d 864 (1979). In the Smith decision, plaintiff gave written notice of appeal which did not specifically designate “the judgment, order or part thereof appealed from,” as required by N.C.R. App. P. 3(d). Id., at 274, *674258 S.E.2d at 867. N.C.R. App. P. 3(d) applies only to written notices of appeal, and the drafting committee’s commentary on subdivision 3(d) refers to Federal Rule of Appellate Procedure 3(c), which allows only written notice of appeal. Id., at 273-74, 258 S.E.2d at 867. According to the Smith decision and appellate practice, ‘designation’ in written appeal is subject to liberal interpretation, but according to this court’s Brooks decision, oral notice of appeal is not.
Moreover, it is irrelevant that the majority opinion points out that “Williams made a motion under Rule 59 for reconsideration of the 25 May 1989 order imposing the Rule 11 sanctions and the trial court denied the motion at the [16] June [1989] hearing” because Williams did not appeal the court’s denial of his Rule 59 motion. Even had Williams included appeal of the denial of his Rule 59 motion in his oral notice of appeal, notice of appeal from the court’s denial of the post-verdict motion would not be an appeal of the underlying order which was the subject of the motion. Von Ramm v. Von Ramm, 99 N.C. App. 153, 392 S.E.2d 422, 424 (1990) (“notice of appeal from denial of a [Rule 60] motion to set aside a judgment [or Rule 59 motion to reconsider] which does not also specifically appeal the underlying judgment does not properly present the underlying judgment for our review”), citing Chapparal Supply v. Bell, 76 N.C. App. 119, 120, 331 S.E.2d 735, 736 (1985).
Assuming arguendo that oral notice is subject to liberal construction, “we may liberally construe a [written] notice of appeal in one of two ways to determine whether it provides jurisdiction ... [f]irst, [if there has been] ‘a mistake in designating the judgment’ . . . [and s]econd, if a party technically fails to comply with procedural requirements ... [but] accomplishes the ‘functional equivalent’ of the requirement.” Von Ramm, 392 S.E.2d at 424 (citations omitted) (emphasis deleted). Here, there is no indication or argument that Williams was mistaken in designating the judgment from which he gave notice of appeal, or that he technically failed to comply with procedural requirements, and thus we have no basis for liberally construing his notice of appeal.
Finally, although the 1989 amendment of N.C.R. App. P. 3 eliminates oral notice of appeal, and this “question is not likely to occur again,” the unlikelihood of recurrence is an insufficient reason for changing the rules for construing oral and written notice. *675Therefore, I believe that this court has no jurisdiction for review of the 25 May 1989 order in which the court decided to impose and selected the form of the sanction. This court has jurisdiction only for appeal of the 16 June 1989 order determining the reasonable amount of plaintiff’s attorney fees.
II
16 June 1989 Order
Upon limited review of Williams’s appeal of the 16 June 1989 order, I would vote to vacate and remand the court’s determination of the amount of Rule 11 sanction, because the court did not make necessary findings of fact to support the order.
Rule 11 provides in pertinent part:
If a pleading, motion, or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.
N.C.G.S. § 1A-1, Rule 11(a) (1989). Because the award must be ‘reasonable,’ the record must contain findings of fact to support the award for this court to determine if the award of attorney fees is ‘reasonable.’ See Morris v. Bailey, 86 N.C. App. 378, 387, 358 S.E.2d 120, 125 (1987).
Factors used to determine whether an attorney fee is reasonable include: “time and labor expended, the skill required to perform the legal services rendered, the customary fee for like work, or the experience and ability of the attorney.” Id., at 387, 358 S.E.2d at 126.
Here, the court’s findings of fact are silent on the customary fee for like work, plaintiff’s attorney’s experience and ability, and the amount of time and labor expended.